   Case: 3:19-cr-00171-TMR Doc #: 38 Filed: 02/18/20 Page: 1 of 2 PAGEID #: 244




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,                       :

              Plaintiff,                        :          Case No. 3:19-CR-171

       vs.                                      :
                                                           JUDGE THOMAS M. ROSE
NATHAN GODDARD                                  :

            Defendant.                 :
______________________________________________________________________________

                        MOTION TO FILE UNDER SEAL
______________________________________________________________________________

       Now comes the undersigned Counsel for Nathan Goddard and respectfully moves the Court

for an Order permitting Counsel to file Ex-Parte and Under Seal, a Motion for Travel Orders,

regarding the Mitigation Expert in the above referenced case.

                                                    Respectfully submitted,

                                                    /s/Donald J. Malarcik________________
                                                    Donald J. Malarcik (0061902)
                                                    Attorney for Defendant
                                                    121 S. Main Street, Suite 520
                                                    Akron, Ohio 44308
                                                    Telephone: (330) 253-0785
                                                    Facsimile: (330) 253-7432
                                                    Email: don@ohiodefensefirm.com


                                                    /s/Tamara S. Sack
                                                    Tamara S. Sack (OSC#0071163)
                                                    Attorney for Defendant
                                                    130 West Second Street, Suite 310
                                                    Dayton, Ohio 45402
                                                    Ph: (513) 225-2887
                                                    Tsacklaw@gmail.com
   Case: 3:19-cr-00171-TMR Doc #: 38 Filed: 02/18/20 Page: 2 of 2 PAGEID #: 245




                                 CERTIFICATE OF SERVICE

        I hereby certify that I filed the foregoing Motion to File Under Seal, utilizing the United
States District Court’s E-Filing CM/ECF system. on the 18th day of February 2020.

                                                     /s/Tamara S. Sack
                                                     Tamara S. Sack




                                                2
